   Case: 1:19-cv-00629-DRC Doc #: 19 Filed: 04/02/20 Page: 1 of 2 PAGEID #: 197




                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF OHIO
                 WESTERN DIVISION AT CINCINNATI, OHIO


  Monica F. Jackson                     :
                                        :
                      Plaintiff,        :   Case No. 1:19-cv-00629
         v.                             :   Judge Douglas R. Cole
                                        :   Magistrate Judge Stephanie K. Bowman
  General Electric Aviation             :
                                        :   MOTION FOR LEAVE OF COURT TO
                      Defendant         :   FILE    SEALED    DOCUMENT,
                                        :   PURSUANT TO LOCAL RULE 5.2.1(a)




       Now comes counsel Robert A. Steinberg and Terrence L. Goodman, and

respectfully request that the Court grant them permission to file electronically a

sealed document relating to the confidential settlement in this case.

                                   MEMORANDUM

       On January 27, 2020, the Court entered an Order dismissing this case with

prejudice due to the settlement of the case. “The Court expressly and explicitly

retains jurisdiction to the enforce the settlement agreement of the parties.” (Doc #:

16).   The motion that the undersigned wish to file under seal relates to the

enforcement of the settlement agreement of the parties. To divulge the substance of

the motion would violate the confidentiality of the settlement agreement. Local Rule

5.2.1(a) requires counsel to obtain leave of Court upon motion and for good cause

shown in order to file a sealed document.

       The Court has already determined that post-dismissal documents are

appropriate to file in this case under seal. On March 9, 2020, the court granted
   Case: 1:19-cv-00629-DRC Doc #: 19 Filed: 04/02/20 Page: 2 of 2 PAGEID #: 198




Defendant’s Motion to Release the Settlement Conference Transcript. The Court

authorized its release “to the parties in this action ONLY,” and ordered the transcript

filed under seal. (Notation Order granting [17]). We understand that we will receive

instructions as to how to make an electronic filing of a sealed document.


                                 Respectfully Submitted,
                                 /s/ Robert A. Steinberg
                                 Robert A. Steinberg (#0032932)
                                 Robert Steinberg Co LPA
                                 9050 Ambercreek Dr.
                                 Cincinnati, OH 45236
                                 (513) 510-5122
                                 r.steinberg@robertsteinberglaw.com

                                 and

                                 /s/ Terrence L. Goodman___________________
                                 Terrence L. Goodman (#0009148)
                                 Law Office of Terrence L. Goodman, LLC
                                 17 Heritage Rd.
                                 Cincinnati, Ohio 45241
                                 http://terrygoodmanlaw@earthlink.net

                                 Attorneys for Plaintiff



                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document was
served upon all counsel via the CM/ECF system on the date of filing this Motion and
served upon Plaintiff via regular mail.



                                        /s/ Robert A. Steinberg
                                        Robert A. Steinberg




                                          2
